 

Exhibit 10.4

 

Third Amendment to Sections 13.13.1 and 13.13.2 of Monitoring, Maintenance,
Repair and Upgrade Agreement

 

Sections 13.13.1 and 13.13.2 of the Monitoring, Maintenance, Repair and Upgrade
Agreement effective January 2, 2015 between the undersigned parties are hereby
amended as follows:

 

Section 13.13.1

 

As a result of two previous amendments, Section 13.13.1 currently reads as
follows:

 

Pilot Program Contingency. Customer’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
three hundred (300) days after the Effective Date (which date may be extended
for an additional thirty (30) days at Customer’s option upon prior written
notice to P2O), and Customer’s acceptance, in its sole discretion, of the
results of, of a pilot test program (the “Pilot Program”), whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

By this Third Amendment, Section 13.13.1 is amended again to read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
three hundred ninety (390) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customer’s option upon prior
written notice to P2O), and Customer’s acceptance, in its sole discretion, of
the results of, of a pilot test program (the “Pilot Program”), whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

Section 13.13.2

 

As a result of two previous amendments, Section 13.13.2 currently reads as
follows:

 

Financing Contingency. Customer’s obligations under this Agreement shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is two hundred ten (210) calendar days after the Effective Date, and (ii)
the Initial Order and working capital in amounts and upon terms acceptable to
Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

By this Third Amendment, Section 13.13.2 is amended again to read as follows:]

 

Financing Contingency. Customer’s obligations under this Agreement shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is three hundred (300) calendar days after the Effective Date, and (ii)
the Initial Order and working capital in amounts and upon terms acceptable to
Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

All other terms and conditions of the Monitoring, Maintenance, Repair and
Upgrade Agreement shall remain the same.

 

Dated: November 6, 2015 PLASTIC2OIL, INC., a Nevada corporation         By: /s/
Richard W. Heddle     Richard W. Heddle     President & CEO       Dated:
November 6, 2015 ECONAVIGATION, LLC, a New York limited liability company      
  By: /s/ Mark D. Ragus     Mark D. Ragus     President

 

 

 

 